                                         Case 3:20-cv-04136-MMC Document 148 Filed 12/11/20 Page 1 of 9




                                  1

                                  2

                                  3

                                  4

                                  5                          IN THE UNITED STATES DISTRICT COURT

                                  6                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  7

                                  8      KYKO GLOBAL, INC., et al.,                    Case No. 20-cv-04136-MMC
                                                      Plaintiffs,
                                  9
                                                                                       ORDER GRANTING DEFENDANT'S
                                                v.                                     MOTION TO DISMISS; DISMISSING
                                  10
                                                                                       SECOND AMENDED COMPLAINT
                                  11     OMKAR BHONGIR,                                WITHOUT FURTHER LEAVE TO
                                                                                       AMEND; VACATING HEARING
                                                      Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          Before the Court is defendant Omkar Bhongir's ("Bhongir") Motion, filed November

                                  16   6, 2020, "to Dismiss Plaintiffs' Second Amended Complaint." Plaintiffs Kyko Global, Inc.

                                  17   and Kyko Global GmbH (collectively, "Kyko") have filed opposition, to which Bhongir has

                                  18   replied. Having read and considered the papers filed in support of and in opposition to

                                  19   the motion, the Court deems the matter suitable for determination on the parties'

                                  20   respective written submissions, VACATES the hearing scheduled for December 18,

                                  21   2020, and rules as follow.

                                  22                                        BACKGROUND

                                  23          In the operative complaint, the Second Amended Complaint ("SAC"), Kyko alleges

                                  24   that, from 2005 to 2009, Bhongir "served as a Director" of Prithvi Information Solutions

                                  25   Ltd. ("Prithvi"), an Indian corporation described by Kyko as an "international information

                                  26   technology company." (See SAC ¶¶ 12, 21.) According to Kyko, at some point during

                                  27   Bhongir's term as a Director, Bhongir, "along with other Prithvi executives and directors,

                                  28
                                         Case 3:20-cv-04136-MMC Document 148 Filed 12/11/20 Page 2 of 9




                                  1    created fake and phony accounts receivable on Prithvi's books and records," 1 which

                                  2    "fake and phony accounts receivable" Kyko refers to as the "Five Fake Customers" and

                                  3    "Additional Fake Customers." (See SAC ¶¶ 31, 32, 34.)2 Subsequently, on a date not

                                  4    disclosed in the SAC, but after Bhongir was no longer a Director, Prithvi allegedly

                                  5    "transmitted the Five Fake Customers to induce Kyko to enter into a loan factoring

                                  6    agreement" (see SAC ¶ 62), and, in November 2011, Kyko, believing the Five Fake

                                  7    Customers "to actually be legitimate," entered into "an accounts receivable factoring

                                  8    agreement with Prithvi" (see SAC ¶¶ 64).3

                                  9           Kyko alleges that, although payments to Kyko were initially made by Prithvi, "the

                                  10   Five Fake Customers subsequently stopped making payment under the Factoring

                                  11   Agreement." (See SAC ¶¶ 66-57.) Kyko further alleges that, "[t]o continue its ruse,

                                  12   Prithvi supplied Kyko with the Additional Fake Customers with the intent to not have Kyko
Northern District of California
 United States District Court




                                  13   declare a default" (see SAC ¶ 68), but Prithvi "continued to fail to make the required

                                  14   payments under the Factoring Agreement" (see SAC ¶ 69). According to Kyko, it

                                  15   "discovered," in March 2013, "that the Five Fake Customers and Additional Fake

                                  16   Customers were bogus and illegitimate" (see SAC ¶ 70), and, in June 2013, filed in the

                                  17   Western District of Washington a lawsuit against Prithvi and "others," although not

                                  18   Bhongir, and ultimately obtained a judgment in the amount of $134,318,640 plus interest

                                  19   (see SAC ¶¶ 73, 80-81).

                                  20
                                              1
                                  21            In the alternative, Kyko alleges that Bhongir (1) "provided assistance" to others
                                       who created the assertedly fake and phony accounts receivable, (2) "knew of their
                                  22   existence and failed to prevent them from being disseminated," or (3) "did not know of
                                       their existence but failed to discover their existence before they were disseminated."
                                  23   (See SAC ¶¶ 35-37.)
                                              2
                                  24            Kyko alleges that the names of the "Five Fake Customers" were "chosen to
                                       closely resemble legitimate entities conducting business under almost identical names"
                                  25   (see SAC ¶ 33), and that the "Additional Fake Customers" were "other non-existent
                                       customers" (see SAC ¶ 34).
                                  26          3
                                               Under the agreement, "Prithvi would identify certain of its customer accounts
                                  27   receivable for [its] services and would authorize direct payment on those customer
                                       accounts receivable to be made to Kyko in exchange for a portion of the amount
                                  28   outstanding from its customers to be paid immediately by Kyko." (See SAC ¶ 65.)

                                                                                    2
                                            Case 3:20-cv-04136-MMC Document 148 Filed 12/11/20 Page 3 of 9




                                  1            In the instant action, initially filed February 14, 2017, in the Western District of

                                  2    Pennsylvania, Kyko asserts against Bhongir nine Counts, titled, respectively, "Fraud,"

                                  3    "Fraudulent Concealment," "Fraud by Omission," "Aiding and Abetting Fraud," "Aiding

                                  4    and Abetting Conversion," "Negligence," "Negligent Misrepresentation," "Breach of

                                  5    Fiduciary Duty," and "Aiding and Abetting Breach of Fiduciary Duty."

                                  6                                         LEGAL STANDARD

                                  7            Dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure "can be

                                  8    based on the lack of a cognizable legal theory or the absence of sufficient facts alleged

                                  9    under a cognizable legal theory." See Balistreri v. Pacifica Police Dep't, 901 F.2d 696,

                                  10   699 (9th Cir. 1990). Rule 8(a)(2), however, "requires only 'a short and plain statement of

                                  11   the claim showing that the pleader is entitled to relief.'" See Bell Atlantic Corp. v.

                                  12   Twombly, 550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2)). Consequently, "a
Northern District of California
 United States District Court




                                  13   complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

                                  14   allegations." See id. Nonetheless, "a plaintiff's obligation to provide the grounds of his

                                  15   entitlement to relief requires more than labels and conclusions, and a formulaic recitation

                                  16   of the elements of a cause of action will not do." See id. (internal quotation, citation, and

                                  17   alteration omitted).

                                  18           In analyzing a motion to dismiss, a district court must accept as true all material

                                  19   allegations in the complaint and construe them in the light most favorable to the

                                  20   nonmoving party. See NL Indus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986). "To

                                  21   survive a motion to dismiss, a complaint must contain sufficient factual material, accepted

                                  22   as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S.

                                  23   662, 678 (2009) (quoting Twombly, 550 U.S. at 570). "Factual allegations must be

                                  24   enough to raise a right to relief above the speculative level[.]" Twombly, 550 U.S. at 555.

                                  25   Courts "are not bound to accept as true a legal conclusion couched as a factual

                                  26   allegation." See Iqbal, 556 U.S. at 678 (internal quotation and citation omitted).

                                  27   //

                                  28   //
                                                                                       3
                                         Case 3:20-cv-04136-MMC Document 148 Filed 12/11/20 Page 4 of 9




                                  1                                            DISCUSSION

                                  2           By order filed September 30, 2020 ("September 30 Order"), the Court granted

                                  3    Bhongir's motion to dismiss the First Amended Complaint ("FAC"), which pleading

                                  4    contained the same nine Counts now asserted in the SAC. In particular, the Court found,

                                  5    with one exception, each of Kyko's Counts was barred by the applicable statute of

                                  6    limitations and that Kyko had failed to plead sufficient facts to support a finding that an

                                  7    exception to the statute of limitations existed. With respect to the one claim that was not

                                  8    time-barred, the Court found Kyko had failed to plead sufficient facts to support a

                                  9    cognizable claim. Kyko was afforded leave to amend, and subsequently filed the SAC.

                                  10   By the instant motion, Bhongir argues Kyko has failed to cure the deficiencies identified

                                  11   by the Court in its September 30 Order.

                                  12   A. Statute of Limitations
Northern District of California
 United States District Court




                                  13          Under California law, fraud claims are subject to a three-year statute of limitations,

                                  14   see Cal. Civ. Proc. Code § 338(d), conversion claims are subject to a three-year statute

                                  15   of limitations, see Cal. Civ. Proc. Code § 338(c), negligence claims are subject to a two-

                                  16   year statute of limitations, see Cal. Civ. Proc. Code § 335.1, and breach of fiduciary duty

                                  17   claims are subject to a four-year statute of limitations, see Cal. Civ. Proc. Code § 343;

                                  18   Thomson v. Canyon, 198 Cal. App. 4th 594, 606 (2011), with the exception that where a

                                  19   breach of fiduciary claim is based on fraud, it is subject to a three-year statute of

                                  20   limitations, see id. at 607.

                                  21          In its September 30 Order, the Court found Kyko's claims against Bhongir accrued

                                  22   in March 2013 (see September 30 Order at 5:17-25), and, because the initial complaint

                                  23   was filed February 14, 2017, Kyko's claims, with the exception of a portion of Count VIII,

                                  24   were not filed within the applicable limitations period (see id. at 4:25-5:16, 5:24-26). As to

                                  25   the claims not filed within the limitations period, the Court further found that, although

                                  26   Kyko, in an effort to avoid the time bar, sought to rely on a theory of "fraudulent

                                  27   concealment," Kyko failed to allege in the FAC sufficient facts in support thereof. (See id.

                                  28   at 5:27-7:3.)
                                                                                     4
                                         Case 3:20-cv-04136-MMC Document 148 Filed 12/11/20 Page 5 of 9




                                  1           In the SAC, Kyko again relies on a theory of fraudulent concealment (see SAC

                                  2    ¶ 98) and, in support thereof, first raises a theory not set forth in the FAC or in its

                                  3    opposition to Bhongir's motion to dismiss the FAC. Specifically, Kyko now alleges it

                                  4    "obtained information and documents from a third-party in March 2015 that demonstrated

                                  5    Bhongir's knowledge and involvement in the loan factoring receivable fraud" and

                                  6    "confronted Bhongir with this information," but that Bhongir "denied having any

                                  7    knowledge of the loan factoring receivable fraud" and "denied having any information

                                  8    regarding the loan factoring receivable fraud." (See SAC ¶¶ 48, 50-52.) Based on these

                                  9    new allegations, Kyko contends Bhongir is "equitably estopped from raising the statute of

                                  10   limitations as a defense." (See Pls.' Opp. at 14:4-5.)

                                  11          The Ninth Circuit has held a plaintiff may base an equitable estoppel theory on a

                                  12   defendant's denial that he engaged in the act of which he is accused. See Estate of
Northern District of California
 United States District Court




                                  13   Amaro v. City of Oakland, 653 F.3d 808, 813-15 (9th Cir. 2011) (holding doctrine of

                                  14   equitable estoppel applies "where a plaintiff believes she has a 42 U.S.C. § 1983 claim

                                  15   but is dissuaded from bringing the claim by [the defendant's] affirmative mis-

                                  16   representations" as to "the circumstances of" the incident on which liability is based).4 5

                                  17   To succeed on such theory, however, the plaintiff must be "actually and reasonably

                                  18   induced" to "forbear suing within the [limitations] period," see Lantzy, 31 Cal. 4th at 385;

                                  19   in other words, where, as here, the defendant denies engaging in the act of which he is

                                  20

                                  21          4
                                                 The holding in Amaro is implicitly based on California law. See Hardin v. Straub,
                                  22   490 U.S. 536, 539 (1989) (holding "[l]imitations periods in § 1983 suits are to be
                                       determined by reference to the appropriate state statute of limitations and the coordinate
                                  23   tolling rules”) (internal quotation and citation omitted).
                                              5
                                  24           Although, as Bhongir point outs, the California Supreme Court has held a
                                       "defendant's mere denial of legal liability does not set up an estoppel," see Lantzy v.
                                  25   Centex Homes, 31 Cal. 4th 363, 384 (2003) (emphasis in original), here, Kyko alleges
                                       Bhongir denied a fact on which Kyko bases its claims, not that Bhongir stated his
                                  26   disagreement with any legal theory on which Kyko relies, see Vu v. Prudential Residential
                                       Property & Casualty Ins. Co., 26 Cal. 4th 1142, 1151-52 (2001) (distinguishing cases in
                                  27   which the defendant disagreed with "legal theories supporting the complainant's claims,"
                                       on which no claim of estoppel can be based, from cases in which the defendant made a
                                  28   "misrepresentation of fact," on which a claim of estoppel can be based).

                                                                                      5
                                            Case 3:20-cv-04136-MMC Document 148 Filed 12/11/20 Page 6 of 9




                                  1    accused, the plaintiff must, at a minimum, "believe the[ ] denials," see Bergstein v.

                                  2    Stroock & Stroock & Lavan LLP, 236 Cal. App. 4th 793, 820 (2015). In this instance,

                                  3    Kyko has offered, with its opposition, evidence to which no objection has been raised and

                                  4    in which Kyko makes clear it did not believe Bhongir's denial of any knowledge of or

                                  5    participation in Prithvi's fraudulent scheme. (See Pls.' Opp. Ex D (stating "the comments

                                  6    made in your letter are contrary to the facts we have" and "[w]e view your decision to

                                  7    remain on the Board . . . as condoning the illegal activities of [Prithvi] and therefore

                                  8    making you liable for the losses suffered by [Kyko]").) Under such circumstances, Kyko

                                  9    cannot establish Bhongir is, as a result of his denials, equitably estopped from relying on

                                  10   the statute of limitations as a defense. See Bergstein, 236 Cal. App. 4th at 820.

                                  11           Alternatively, Kyko continues to rely on the theory it asserted in the FAC and in its

                                  12   opposition to dismissal of the FAC, specifically, that it is entitled to equitable tolling for the
Northern District of California
 United States District Court




                                  13   period beginning in March 2013, when it allegedly first learned it had claims against

                                  14   Prithvi, until March 2015, when it allegedly first learned it had claims against Bhongir. In

                                  15   particular, Kyko alleges, Bhongir, or persons acting on his behalf, "conceal[ed] his role

                                  16   with the Five Fake Customers and Additional Fake Customers." (See SAC ¶ 59.) In its

                                  17   September 30 Order, the Court found Kyko's reliance on such theory, as alleged in the

                                  18   FAC, unavailing, for the reason that Kyko failed to "'plead with particularly the

                                  19   circumstances surrounding the concealment'" or to allege "'facts showing [its] due

                                  20   diligence in trying to uncover the facts.'" (See September 30 Order at 6:7-24 (quoting

                                  21   Rutledge v. Boston Woven Hose & Rubber Co., 576 F.2d 248, 250 (9th Cir. 1978).)

                                  22           For the reasons set forth in its September 30 Order, the Court finds the SAC

                                  23   remains deficient. First, Kyko again fails to allege with any particularity facts to support

                                  24   its conclusory assertion that Bhongir, or persons on his behalf, "conceal[ed] his role" in

                                  25   the claimed fraud. (See SAC ¶¶ 59-61.) Additionally, Kyko again fails to set forth what

                                  26   information it obtained about Bhongir in March 2015 (see SAC ¶ 48), much less to allege

                                  27   any facts to support a finding that it could not have learned such information earlier.

                                  28   //
                                                                                       6
                                         Case 3:20-cv-04136-MMC Document 148 Filed 12/11/20 Page 7 of 9




                                  1           Accordingly, with the exception of the one claim discussed below, each of Kyko's

                                  2    claims is barred by the applicable statute of limitations.

                                  3    B. Negligent Breach of Fiduciary Duty Claim

                                  4           Kyko's breach of fiduciary duty claim, asserted in the SAC as Count VIII, is in part

                                  5    based on fraud and in part on negligence. As explained in the September 30 Order,

                                  6    Count VIII, to the extent based on a theory of negligence, is not barred by the applicable

                                  7    four-year statute of limitations, as Kyko's initial complaint was filed within four years of the

                                  8    date the claim accrued.

                                  9           In support of its claim that Bhongir negligently breached its asserted fiduciary

                                  10   duties, Kyko alleges Bhongir "failed to discover" that other individuals at Prithvi had

                                  11   created false accounts receivable (see SAC ¶ 37), and/or that Bhongir "failed to take

                                  12   action" to have those fictitious accounts "withdrawn" after they were "transmitted" to
Northern District of California
 United States District Court




                                  13   "third-parties" (see SAC ¶ 41).

                                  14          Under California law, the "general rule" is that a director owes "no duty . . . to

                                  15   creditors." See Berg & Berg Enterprises, LLC v. Boyle, 178 Cal. App. 4th 1020, 1039

                                  16   (2009). A limited exception to the general rules exists, specifically, that directors of an

                                  17   "insolvent" corporation owe creditors a fiduciary duty not to engage in "actions that divert,

                                  18   dissipate, or unduly risk corporate assets that might otherwise be used to pay creditors,"

                                  19   such as "acts that involve self-dealing or the preferential treatment of creditors." See id.

                                  20   at 1041.

                                  21          In its September 30 Order, the Court dismissed the negligent breach claim, as

                                  22   asserted in the FAC, because, inter alia, Kyko failed to allege any facts from which it

                                  23   could be inferred that Bhongir was involved in self-dealing or engaged in some other

                                  24   conduct that would give rise to a fiduciary duty to Kyko. In the SAC, Kyko has now added

                                  25   the allegations that, "[a]s part of his compensation, Prithvi provided Bhongir equity shares

                                  26   in Prithvi" (see SAC ¶ 184), and that "Bhongir was engaged in self-dealing because his

                                  27   involvement with the Five Fake Customers and Additional Fake Customers . . . artificially

                                  28   inflated the value of Prithvi which in turn artificially inflated the value of Bhongir's equity
                                                                                       7
                                            Case 3:20-cv-04136-MMC Document 148 Filed 12/11/20 Page 8 of 9




                                  1    shares in Prithvi" (see SAC ¶ 185). Bhongir argues the new allegations in the SAC fail to

                                  2    cure the earlier-identified deficiencies in the claim. As set forth below, the Court agrees.

                                  3            In arguing its new allegations suffice to support a claim that Bhongir engaged in

                                  4    self-dealing, Kyko relies on In re Brocade Communications Systems, Inc. Derivative

                                  5    Litig., 615 F. Supp. 2d 1018 (N.D. Cal. 2009), in which the district court held that a

                                  6    plaintiff, by alleging facts demonstrating the defendant "received a personal benefit that

                                  7    was not enjoyed by the shareholders generally," could state a claim for "self-dealing."

                                  8    See id. at 1047. Here, however, even assuming Prithvi's value was increased by

                                  9    Bhongir's "involvement" with the allegedly false accounts receivable (see SAC ¶ 185),

                                  10   such benefit would have been "enjoyed" equally by all shareholders, see Brocade, 615 F.

                                  11   Supp. 2d at 1047.6 Moreover, to the extent Kyko relies on Prithvi's allegedly having

                                  12   provided shares to Bhongir as "part of his compensation" (see SAC ¶ 184), such
Northern District of California
 United States District Court




                                  13   transaction is not, as a matter of law, a "self-dealing transaction." See Cal. Corp. Code

                                  14   § 5233(a) (providing general definition of "self-dealing transaction"); Cal. Corp. Code

                                  15   § 5233 (b)(1) (exempting from general definition "[a]n action of the board fixing the

                                  16   compensation of a director as a director").

                                  17           Accordingly, to the extent Count VIII is based on a theory of negligence, it is

                                  18   subject to dismissal for failure to allege sufficient facts to state a cognizable claim.

                                  19   C. Leave to Amend

                                  20           As Kyko has not cured the deficiencies previously identified and has not, in its

                                  21   opposition, indicated it could add any factual allegations that would cure those

                                  22   deficiencies or the deficiencies discussed herein, Kyko's claims will be dismissed without

                                  23   further leave to amend.

                                  24   //

                                  25   //

                                  26
                                  27           6
                                                Kyko does not allege Bhongir sold any shares he may have received, let alone
                                  28   that he did so under circumstances that might suggest self-dealing.

                                                                                      8
                                         Case 3:20-cv-04136-MMC Document 148 Filed 12/11/20 Page 9 of 9




                                  1                                      CONCLUSION

                                  2          For the reasons stated above, Bhongir's motion to dismiss is hereby GRANTED,

                                  3    and the Second Amended Complaint is hereby DISMISSED without further leave to

                                  4    amend.

                                  5          IT IS SO ORDERED.

                                  6

                                  7    Dated: December 11, 2020
                                                                                         MAXINE M. CHESNEY
                                  8                                                      United States District Judge
                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                9
